The opinion of the court was delivered by ■
Knox, J.
The principle of this case was settled in Hoy v. Sterrett, 2 Watts 327, where it was held that an upper millowner its not accountable to one lower down the stream, for detaining the water in his dam for several days, if this be necessary to the action of his mill, though the lower mill is thereby injured. Hoy v. Sterrett was followed by Hetrich v. Deadlier, 6 Barr 33, and by Hartzall v. Sill, 2 Jones 248. It is also recognised as the law of Pennsylvania in Richart v. Scott, 7 Watts 162; Miller v. Miller, 9 Barr 32, and in Morris v. McNamee, 5 Harris 173. It is now too late to question the authority of Hoy v. Sterrett, and it completely rules the present case.
Judgment affirmed.